Unpublished opinions are not binding. precedent in this circuit.
PER CURIAM:
Randy Wesley Jones appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motions for sentence reduction based on Amendment 782 to the Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we deny Jones’ motion for appointment of counsel and affirm the district court’s order. See United States v, Jones, No. 5:12-cr-00004-D-1 (E.D.N.C. Apr. 14, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.
AFFIRMED